Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 1 of 11 PagelD: 371

Siddeeq Williams

Reg. No. 71042-050 January 30, 2021
FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

Honorable Brian R. Martinotti
United States District Court
District of New Jersey

402 East State Street
Trenton, New Jersey 08608

RE: United States v. Siddeeq Williams
Case No. 3:17-CR-00484-BRM-1

 

Dear Judge:

I am writing today to update you on the situation here at FCI Fort
Dix, as it has changed since I last wrote you on January 7th. As I had
previously informed you about the COVID numbers here at FCI Fort Dix, our
prison numbers went up as high as 797 inmates with "active" cases, and 33
staff. As of January 29th our numbers of "active'' cases reflect 71 inmates and
33 staff. What is eye-opening is that 1,648 inmates at FCI Fort Dix have
tested positive for COVID-19. The number of "active'’ cases is being
manipulated by BOP officials because all inmates are being ‘documented by
medical staff as "asymptomatic" so that those inmates can be moved into the

"recovered" category after 10 days of testing positive, even if the inmate is
symptomatic!

It is expected that the staff's numbers are rising as the Officer's
Union, led by Brian Kokotajlo, has filed suit in federal court against the
Department of Justice for negligence and disregard of human life for what has
happened here at FCI Fort Dix. The staff are suing the government because of
how poorly the Bureau of Prisons handled the COVID outbreak at FCI Fort Dix,
which resulted in physical injury and death. One inmate has died, more than
1,600 inmates are sick, nearly 100 of the staff have been infected, and now our

warden has quit.

Since my medical appointment was canceled on January 5, 2021, I
have submitted additional "sick-call" forms as I am still experiencing serious

sickness due to my infection of COVID-19. I have lost the hearing in my left
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 2 of 11 PagelD: 372

ear, and my blood pressure is very low consistently. Even the efforts of Dr.

Kodger, the Associate Warden over Services at FCI Fort Dix, to have me seen by
a Physician have failed. 1 was seen by a Physician's Assistant on January
26th, and was diagnosed by P-A. Ibe as having a "sick ear." I was prescribed
antibiotics and my vitals were taken, at which time my blood pressure was back
to a normal 110 / 76. My temperature was high at 99.3. The P.A. again took my
temperature 5 minutes later and it was now 99.1. The P.A. told me that my
temperature was high because of the room that I was in, which was non-sensical
because it was moderate temperature in the room. The PA also instructed me not
to put in any more sick-calls and that I would need to "wait it out'' even if I

was in pain.

The "sick-call" forms provided by the Fort Dix medical department
have been recently modified to remove the date field in, what appears to be an
effort to obsfucate the truth behind the neglecting of inmate's medical needs

in a reasonable and timely manner.

On January 7, 2021, Alan Francois out of the 2nd Circuit was
released on Compassionate Release from my housing unit (5812). The Court
released Francois because Fort Dix medical was unable to provide him with
adequate medical care after he had contracted COVID-19.

On January 19th the Government responded to Honorable Renee Bumb
out of the District Court of New Jersey as to why the numbers were wrong in the
reporting of cases for FCI Fort Dix. In response to the Government, "Interim
Warden" James Gibbs filed a Declaration in court. (See Attached: Declaration of
James Gibbs) This Declaration is false because, not once during the period of
January 14, 2021 to January 19, 2021 did the prison ever list just 5/7 inmates
positive. Claiming that the system has a delay between updates is
unacceptable, and more rapid updates are possible. On January 22, 2021, inmate
Myron Crosby at FCI Fort Dix died due to COVID-19 and the BOP's reporting site
updated the following business day. Daily updates ARE possible and this 3 to 5
day reporting delay is unacceptable.

On January 20, 2021, when President Trump commuted the sentence of
Fort Dix inmate Eliyahu Weinstein out of the District of New Jersey, he tested
positive for COVID-19 as he was leaving the prison. But, no one from
Weinstein's housing unit was tested after he left. Weinstein was living with
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 3 of 11 PagelD: 373

more than 200 inmates in housing unit 5802. Now, unit 5802 is experiencing a
major outbreak 10 days later.

During the week of January 20th, a New Jersey Congressional
Delegation, which included Senators Bob Menendez, Cory Booker, as well as
Representative Andy Kim, contacted the Inspector General to demand an
investigation into the handling of COVID-19 outbreak at FCI Fort Dix. At this
same time, Warden David Ortiz at FCI Fort Dix resigned. Reportedly due to

pressure over his role in this ongoing debacle.

On January 23, 2021, after the death of Myron Crosby, Associate
Warden Dr. Kodger, and two other staffers moved from building to building at
Fort Dix in preparation of an investigation. Bureau of Prison's central office
staffer McCullough also came to FCI Fort Dix in order to preempt the Inspector
General's investigation. The inmates were woken at 6am on January 21st and
22nd, and again on the morning of Jaruary 24th, and were instructed to quickly
clean the buildings because an important inspection wes looming. More than 20
offices, dressed in full riot gear rushed onto the Fort Dix compound with
paintball rifles and btear-mace. Officers in masks and stab-vests, with large
zip-ties meant for binding inmates, came into Unit 5812 and proceeded to take
all of the wooden shelves out of the inmate's lockers; they took blankets and
pillows from inmates and had them hauled off to industrial sized dumpsters.
Blankets and pillows taken on the coldest day of the year.

Inmates were again woken at 6am on the morning of January 27th and
instructed to rapidly clean the building and prepare for inspection. New
"Stop-the-Spread'' COVID-19 signs wece put up all over the facility, and spray
bottles full of chemicals were strategically placed throughout the buildings.

Later that morning the Inspector General arrived at Fort Dix and toured the
facility.

Attached is a Fort Dix commissary schedule (See Attached) in which

you can see that only four (4) buildings are open. Building 5841 is open
because the Unicor facility needs workers to keep that facility functioning.

They have "recovered" all 200 inmates in 5841, even though many of them are
still sick and experiencing symptoms. Unit 5811 has never been tested for
COVID-19. Unit 5812 (my housing unit) is the "Ground Zero" building which
suffered more than 223 COVID-positive inmates, and many of them are still
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 4 of 11 PagelD: 374

experiencing symptoms. New inmates have been recently moved into 5812, and are
now experiencing symptoms of COVID-19. But, the staff are refusing to test
those inmates. Yes, there are inmates living in the building hardest hit by

COVID-19 at Fort Dix who are sick, and yet have never been tested for COVID-
19.

Unit 5712 is a housing unit on the East Compound where COVID-
positive inmates from Unit 5812 on the West Compound are now living in order to
work in the East Compound kitchen, preparing meals for more than 1,300 inmates,
as the East Compound is completely locked down due to COVID-19 infections and

shortage of staff. Currently, 79 staffers have tested positive for COVID-19 at
FCI Fort Dix.

Your Honor, the situation at FCI Fort Dix is dire and I fear for my
life. I'm sick and I'm being ignored by medical staff. Our jailers and
medical staff are also sick and are fleeing the situation. We need
intervention, and you have the power to force a major change here. Please
consider the situation at FCI Fort Dix an "extraordinary and compelling
circumstance" which warrants, not only administrative intervention to ensure
the safety and well-being of every inmate and staffer at FCI Fort Dix, but

which also warrants my immediate release from the custody of the Bureau of

Prisons.

Respectfully submitted,

eg O25 Lebbup |abber-e

Siddeeq Williams

Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 5 of 11 PagelD: 375

Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 1 of 3 PagdID: 556

DECLARATION OF JAMES GIBBS

In accordance with the provisions of Section 1746 of Title 28, United

States Code, I the undersigned James Gibbs, do hereby make the following

declaration:

1. I am an Associate Warden with the-Federal Bureau of Prisons,

Federal Correctional Institution (“FCI”), Fort Dix, New Jersey (“FCI Fort|Dix”).

I have held this position since February 2, 2020. I am also currently Acting

Warden of FCI Fort Dix.

2. According to the FCI Fort Dix’s Health Services Administrator (tthe

Administrator”), the total number of COVID-19 positive inmates at FCI
Dix as of January 19, 2021, is 57. Further, FCI Fort Dix began adminis
the COVID-19 vaccine to staff this afternoon.

3. It is my understanding that the discrepancy between the num
positive FC] Fort Dix COVID-19 inmates posted on the www.bop.gov an
Fort Dix’s internal reporting number is due primarily to the lag time bet
when an inmate has “recovered” and when a member of the FCI Fort Di
medical staff with the necessary access enters that information into the
Bureau of Prison’s (“BOP”) Electronic Medical Records (“BEMR”) system
which is the source of the reported numbers on the BOP website. There
also a delay between when information is entered into BEMR and when

BOP Central Office staff change the web site information.

 

Fort

tering

 

r of
FCI

een

the
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 6 of 11 PagelD: 376

Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 2 of 3 PagdID: 557

4. When an inmate has “recovered” pursuant to CDC Guidelines, |the

+

Administrator or one of the two Assistant Health Services Administrators

 

 

(“the Administrators”) tracks the change from “positive” to “recovered” dn a
spreadsheet that is used internally at FCI Fort Dix but is not distributed in
real-time to the Central Office of the BOP. The Administrators track thi
information on a daily basis (aside from holidays and weekends). I rely on the
Administrators to provide me the accurate daily number of total inmates
positive and total inmates recovered. That is FCI Fort Dix’s internal positive
reporting number.
S. In addition to the internal tracking spreadsheet, when an inmate
recovers from COVID-19, the diagnosis code must be updated by FCI Fort Dix
medical personnel on the inmate’s BEMR chart. Specifically, the code is

changed from “current” to “resolved.” This diagnosis code is how the BOP

 

Central Office staff obtain the institution’s COVID positive number and
reports that number on the BOP web site. As noted above, there is often a
delay between the inmate’s change to “resolved” or recovered status, and the
date that FCI Fort Dix medical personnel can make an entry into the inmate’s

BEMR record. The delay varies based upon, among other things, manpower,

amount of entries to be made, and other responsibilities of those making the

entries. Prior to the December 2020 outbreak, FCI Fort Dix personnel were

timelier in entering the information into the BEMR system since there were

less manpower issues based on the low number of positive cases.

 
. Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 7 of 11 page!D: 377

Case 1:18-cr-00588-RMB Document 59-1 Filed 01/19/21 Page 3 of 3 Pato 558

6. Positive diagnoses are typically entered into the BEMR system|on the
date the laboratory test results are received at the institution. Again, if/there
is a slight delay, it is based on the numerous reasons listed above including
manpower and amount of entries to be made.

I declare that the foregoing is true and correct to the best

of my knowledge and belief, and is given under penalty
of perjury pursuant to 28 U.S.C. § 1746.

{ Wh -14- Al

 

 

 

James Gibb Date
Actirt ardén
FCI Fort Dix

 

 

 
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 8 of 11 PagelD: 378

ee ane ee ae eae A SLAG SW en ceil mee mina rail ewic Min diyhin einen cern
Cone wm wwe we

SUBJECT: Covid Death
DATE: 01/25/2021 09:51 PM °

FOR IMMEDIATE RELEASE Contact:
Office of Public Affairs

January 22, 2021

202-514-6551

Inmate Death at FCI Fort Dix

WASHINGTON, D.C.: On Monday, December 28, 2020, inmate Myron Crosby tested positive for COVID-19 at the Federal
Correctional Institution (FC1) Fort Dix in Fort Dix, New Jersey, and was immediately placed in medical isolation. On Thursday,
January 7, 2021, Mr. Crosby was transported to a local hospital for evaluation and treatment due to breathing difficulties. His
health continued to decline after being admitted to the hospital. On Friday, January 22, 2021, Mr. Crosby, who had long-term,
pre-existing medical conditions, which the CDC lists as risk factors for developing more severe COVID-19 disease, was
pronounced deceased by hospital staff.

Inmate Crosby was a 58-year-old male sentenced in the District of Maine to a 168-month sentence for Conspiracy to Distribute
and Possession with the Intent to Distribute Heroin. He had been in custody at FCI Fort Dix since September 17, 2019.

FCI Fort Dix is a low security facility with a satellite camp, which together currently house 2,729 male offenders.

The Bureau of Prisons will continue to provide daily updates and information on actions related to COVID-19 at
www.bop.gov/coronavirus/index.jsp.

Additional information about the Bureau of Prisons can be found at Wwww.bop..gov. #H#t
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 mt 9 of 11 rt 379
Pa | Z : f / 7

\ é f
r¢ f / / t

(OD | ® Py, bi]

INMATE SICK CALL SIGN-UP SHEET

(Formulario y Registro para Atencion Medics de Confinados)

INSTRUCTIONS (Instrucciones) meros
You must fill out this form completely, numbers 1-13 (Debe de Ilenar este formulario completamente, nu. 1-13)

Circle one (Circule uno); Medical (Medico) Dental (Dental)

I. Date (Fecha) 2. Unit (Unidad) 3. Work (Trabaje)
4. Name (Nombre)

5. Register Number (Numero de Registro)
6. Complaint (Queja), What is your main problem? (Cual es su problema?)

 

 

 

7. Describe your symptoms (Describe tus simptomas)

 

8. How long have you had this problem? (Desde cuando ha tenido este problema?)
9. History of medical Problems (Historial de problemas medicos):
‘ Diabetes
* High blood pressure/ Hypertension (presion alte/ hipertension)
| Heart/Cardiac Disease (enfermedad Corazon/ cardiaca)
1? Immunocompromised (inmunocomprometido)
{: Asthma (asma)

10. History of mental health probtems (Historlal de problemas mentales): . Yes (Si) i No (No)

Hl. Are you taking any medications from the commissary? (Esta usted tomando alguna medicina 0 Vitamin?)

12. Rate your pain if any: (0 being no pain, 10 being worst pain you can tmagine)
0. I 2 3.4 5S 7 8 9 10

peeeeliee ]
Califique su dolor. (0 es ningdn dolor 10 es el peor dolor que pueda imaginar en un circulo.)
0 I 2 3 4 5 6 7 8 9 10
13. Have you filled out this form before for this issue? (Has Ilenado esta forma antes a cerca de asunto?) Yes(Si) No (No)

14, Signature (Firma)
TO BE FILLED OUT BY MEDICAL PERSONNEL (Personal medico solamente):

Netes:

 

 

 

Appointment Date:
a Appointment Time:
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 10 of 11 Page>: 380

|

 

 

Name:

New Siclc Cal]

FCI FORT DIX HEALTH SERVICES SICK CALL

Register Number:

 

Nombre:

Numero:

 

 

What is your MEDICAL PROBLEM?

 

 

 

 

Cual es su problema medico?

 

When did your problem begin or how long have you had the problem?

 

Cuando comenzo su problema, cuanto tiempo la ha tenido?

Rate your pain if any: (0 being no pain, 10 being worst pain you can imagine)
0 1 2 3 4 5 6 7 8 9 10

Califique su dolor. (0 es ningun dolor 10 es el peor dolor que pueda imaginar en un circulo.)
0 1 2 3 4 5 6 7 8 9 10

Are you taking medication? (circle one) Yes No
Esta tomando medicina? (circule uno) Si No

Do you need refills? (circle one) Yes No
Necesita repetir? (circule uno) Si No

Are you allergic to any foods, latex, and or any medication? (Must be verified through

documentation)

 

Es usted alérgico a algunos alimentos, jatex, y o cualquier medicamento? (Debe ser verificado a través de la

documentacidn)

 
Case 3:17-cr-00484-BRM Document 39 Filed 01/30/21 Page 11 of 11 PagelD: 381

COMMISSARY SHOPPING SCHEDULE

This is the schedule you will follow for January 25, 2021 through February 5, 2021.

Quarantine/Isolation Units will be restricted to a $50.00 spending limit plus a radio or MP3
player!!! (NO other additions & NO soda sales, WATER ONLY)

For this period only!!! You will be able to purchase the equivalent of two books of stamps.

If you have an SPO, have the limit available and are on quarantine, you will be able to pick
up the SPO above the $50.00 spending limit.

MP3 Players are in stock on both compounds.

WEST COMPOUND:
18T WEEK ee nis :
1/25 Monday 5841 / SHU
1/26 Tuesday 5802 / 5852
1/27 Wednesday 5803 / 5851
1/28 Thursday 5812 / 5806
2NP WEEK son eae oS
2/1 Monday SHU / 5852
2/2 Tuesday 5802 / 5806
2/3 Wednesday 5803 / 5851
2/4 Thursday 5811

EAST COMPOUND:

18? WEEK : an

1/25 Monday 5751 ALL / 5752 1° and 3" Floors
1/26 Tuesday 5741 ALL / 5711 1° and 2™ Floors
1/27 Wednesday 5703 ALL / 5745 / 5711 3° Floor

1/28 Thursday 5702 ALL / 5752 2" Floor / 5712 ALL
2/1 Monday 5751 ALL / 5752 1° and 3" Floors

2/2 Tuesday 5741 ALL / 5711 1° and 2" Floors

2/3 Wednesday 5703 ALL / 5745 / 5711 3" Floor

2/4 Thursday 5702 ALL / 5752 2" Floor

WILLIAMS, SIDDEEQ 71042050
